 ACE CAR & LIMOUSINE SERVICE
 357 NLRB No. 43 
359
Ace Car & Limousine Service, Inc. 
and Adel 
Manssour, Petitioner and International Associa-
tion of Machinists & Aerospace Workers, Dis-
trict 15, Local 447.  
Case 29ŒRDŒ001140
 August 8, 2011 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
HAYES AND 
BECKER On January 12, 2010, the Regional Director for Region 
29 of the National Labor Relations Board issued a Deci-

sion and Direction of Election in which he found that the 
collective-bargaining agreem
ent between the Employer 
and the Union did not constitu
te a bar to the decertifica-
tion petition, because it unlawfu
lly requires employees to 
pay ﬁassessmentsﬂ as a condition of employment. 
Thereafter, in accordance w
ith Sec. 102.67 of the 
Board™s Rules and Regulations, the Union filed a timely 
request for review.  By order dated February 22, 2010, 

the Board granted review.
1  The election was held on 
February 24, 2010, and the ballots were impounded. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Having carefully considered the entire record, we have 
decided to affirm the Regional Director™s decision. 
The Employer and the Union 
entered into a collective-
bargaining agreement that is effective by its terms from 
May 16, 2009, through May 15, 2012.  The Petitioner 

filed the petition on Decembe
r 10, 2009, which was out-
side the 60Œ90 day ﬁopen periodﬂ for timely filing the 
petition.  Nonetheless, the Regional Director processed 

the petition, finding that the contract was not a bar to an 
election, because it contained 
an unlawful union-security 
provision.  Applying long
-established precedent, we 
agree. 
In 
Paragon Products Corp
., 134 NLRB 662, 666 
(1961), the Board concluded that a contract containing a 
union-security provision that clearly was unlawful on its 
face could not bar an election.
  A union-security clause 
requiring the payment of ﬁasse
ssmentsﬂ as well as dues is 
unlawful because ﬁassessmentsﬂ do not fall within the 
meaning of  ﬁperiodic duesﬂ as
 used in Section 8(a)(3) of 
the Act.  
Santa Fe Trail Transportation Co
., 139 NLRB 
1513 (1962). 
The collective-bargaining ag
reement at issue contains 
the following union-security clause 
7.  
In the manner and
 to the extent permitted by law
, membership in the Union on or after the 30th day fol-
                                                 1 By order dated August 27, 2010, the Board reaffirmed the grant of 
review. 
lowing the date this contract is executed, or the date 
each driver begins driving fo
r Ace, whichever is later, 
shall be required; all drivers who are now members or 
hereafter become members of the Union, shall as a 

condition of continued driving for Ace remain mem-
bers in good standing during the term of this contract. 
For purposes of this Article, drivers shall be considered 

members in good standing if they tender to the Union 
uniformly required periodic dues 
and assessments
.  (Emphasis added). 
The Regional Director found that this provision requires 
employees, as a condition of their employment, to pay ﬁas-
sessmentsﬂ to be a member in good standing.  Applying the 
precedent discussed above, the Regional Director properly 
concluded that notwithstanding the untimeliness of the peti-

tion, the collective-bargaining agreement does not bar the 
petition, because the union-security provision unlawfully 
required the payment of ﬁassessments.ﬂ 
The Union does not dispute that the assessment re-
quirement is contrary to Section 8(a)(3).  Rather, it con-
tends that the agreement is pr
eserved as a bar to an elec-
tion by the introductory phrase of the first sentence of the 
union-security provision: ﬁ[i]n the manner and to the 
extent permitted by lawﬂŠa ﬁsavings clause,ﬂ in the Un-

ion™s view.  The Regional Dir
ector rejected this conten-
tion, finding that for contract-bar purposes, this general 
limiting language is immaterial, given the specificŠand 

unlawfulŠrequirement that employees pay assessments 
as a condition of employment.  We agree with the Re-
gional Director. 
It is undisputed that, on 
its face, the union-security 
provision here imposes an unlawful requirement on em-
ployees.  Accordingly, we cannot, consistent with exist-
ing law, accept the Union™s ar
gument that the bar quality 
of the agreement is ﬁsavedﬂ 
by the introductory language 
of the first sentence of the union-security provision (ﬁ[i]n 
the manner and to the extent permitted by lawﬂ).  The 
Board has rejected the argum
ent that the presence of a 
ﬁsavings clauseﬂ creates an 
exception to the Board™s rule 
that a contract containing
 a facially unlawful union-
security provision cannot serve to bar an election.  See, 

e.g., Hickey Cab Co., 88 NLRB 327, 329Œ330 fn. 5 
(1950) (because the ﬁreasonable construction to be given 
such a [savings] clause is 
that the union-security provi-
sion[] remains effective unless and until the proper tribu-
nal determines that it is invalid,ﬂ the ﬁvery existence in 
the contract of the union-secur
ity provision . . . acts as a 
restraint upon employees desiring to refrain from union 
activitiesﬂ).
2                                                  2 In 
Paragon Products
, the Board reaffirmed the policy underlying 
Hickey, and similar cases, of erring on the side of employee free choice 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  360 
Our dissenting colleague invokes the ﬁaxiom of con-
tract construction that agreements be interpreted, when 
possible, in a manner that renders them lawful,ﬂ charac-
terizes the union-security provision here as ambiguous, 

and argues that the savings clause amounts to ﬁcurative 
language,ﬂ making it possible to interpret the union-
security provision as lawful.  That position is foreclosed 

by Board precedent, as cited.
3  The ﬁsavings clauseﬂ here 
did not create an ambiguity
 with respect to the 
meaning
 of the contractual language addressing the payment of 

assessments: the parties clearly intended to create a re-
quirement to pay.  And certainly a reasonable employee, 
not versed in the details of labor law, could conclude that 
he would be required to pay assessments.  The ﬁsavings 
clauseﬂ merely states a trui
sm: that the union-security 
language that follows can only require what is permitted 
by law.  That the assessment language eventually may be 
found invalid and, thus, not 
ﬁpermitted by law,ﬂ does not 
negate its clear presence in the agreement, which is the 
predicate for the rule applied in 
Paragon Products:
 ﬁThe 
mere existence of a clearly 
unlawful union-security pro-
vision in a contract will render it no bar.ﬂ 134 NLRB at 
667.
4                                                                               
when it appears that the asserted ba
r to that choice contains a union-
security provision that would be found unlawful in an unfair labor 
practice proceeding:  ﬁ[I]n the administration of the Act, we believe the 
Board should take cognizance of unlawful union-security provisions 

where the illegality is clear in the e
xplicit terms of the contract.  In 
treating with the legality of union-s
ecurity provisions in representation 
proceedings, the Board is concerned 
only that as a matter of policy it 
should not permit contracts containi
ng union-security clauses explicitly 
forbidden by statute to govern the time when employees may exercise 
their freedom of choice in a Board-conducted election.ﬂ  134 NLRB at 

665.  In fact, to that extent, 
Paragon Products
 merely reaffirmed 
Key-stone Coat, Apron & Towel Supply Co.
, 121 NLRB 880 (1958), and the 
Board™s policy carried forward from there.  See 
Pine Transportation, 
Inc.
, 197 NLRB 256 (1972) (applying 
Paragon 
and Hickey). 
3 NLRB v. Service Employees Local 32BŒ32J
, 353 F.3d 197, 202 (2d 
Cir. 2003), relied on by the dissent fo
r legal principles, did not involve 
the application of the Board™s contract
-bar doctrine or the effect, if any, 
of a savings clause on an indisputably invalid union-security clause or 
any other type of clause.  That case,
 rather, turned on the interpretation 
of the term ﬁauthorizedﬂ in a coll
ective-bargaining agreement provision 
and whether the provision was a ﬁhot 
cargoﬂ clause in violation of the 
Act. 
4  The dissent argues that there is no reason to ﬁstretchﬂ the holding 
of Paragon Products
 to apply it here, observing that the parties have 
never enforced, or attempted to enforce, the assessments requirement.  
But as Paragon Products
 makes clear, it is the ﬁexistence of a clearly 
unlawfulﬂ provision that precludes a 
contract bar, and not ﬁwhether it 
has ever been or was ever intended to be enforced by the parties.ﬂ  134 
NLRB at 667.  Further, to the extent the dissent argues that 
Paragon
 Products
 is inapplicable when ﬁthe c
ontract also contains a provision 
that clearly defers the effectiveness 
of the unlawful clause,ﬂ we observe 
that the Union does not argue here that the unlawful union-security 

clause contains such deferral language. 
It is well established that the Board judges the bar 
quality of collective-bargaining agreements based on the 
face of the agreement.  
Jet-Pak Corp.
, 231 NLRB 552, 
552Œ553 (1977).  Under long
-standing Board precedent, 
the facially invalid assessment requirement in the union-
security provision here precludes this agreement from 
barring the petition.
5 Accordingly, we affirm the 
Regional Director™s deci-
sion. ORDER 
The Regional Director™s Decision and Direction of 
Election is affirmed.  The case is remanded to the Re-
gional Director for furt
her appropriate action. 
 MEMBER BECKER
, dissenting. 
Contrary to my colleagues, 
I find that the specific sav-
ings language in the otherwise faulty union-security pro-
vision is sufficient to remove this case from the scope of 

the holding in 
Paragon Products Corp
., 134 NLRB 662 
(1961), and, therefore, that
 the otherwise concededly 
valid collective-bargaining ag
reement is a bar to the de-
certification petition. 
In the interest of balancing employees™ right periodi-
cally to revisit their choice to be represented and stability 

in the collective-bargaining relationships between em-
ployers and employees™ chosen representatives, the 
Board long ago established th
e ﬁcontract-bar doctrine.ﬂ  
See, e.g., 
Montgomery Ward & Co.,
 137 NLRB 346 
(1962).  Under the doctrine, a valid collective-bargaining 
agreement ordinarily is a bar to a representation election 

during the term of the agreement, but for no longer than 
3 years.  A petition for an election may be filed from 60 
to 90 days before the expiration of the contract, a time 
period customarily referred to as the ﬁopen period,ﬂ or 
after 3 years or expiration, whichever comes first.  
Leon-ard Wholesale Meats
, 136 NLRB 1000 (1962). 
In Paragon Products Corp.,
 134 NLRB at 666, the 
Board announced an exception 
to the contract bar rule, 
stating  
[W]e now hold that only those contracts containing a 
union-security provision which is clearly unlawful on 

its face, or which has been found to be unlawful in an 
unfair labor practice proceeding, may not bar a repre-
sentation petition.  A clearly unlawful union-security 
                                                 5 The sole issue we decide today 
with respect to the so-called sav-
ings clause is whether it ﬁsavesﬂ the agreement or otherwise ﬁcuresﬂ the 

invalid assessment language, for th
e purpose of deciding whether the 
agreement can, under applicable Boar
d precedent, bar the petition.  Our 
determination that there is no contra
ct bar does not address the validity 
of the agreement for other purposes
, and thus, we do not prejudge the 
obligation of any party to honor all the terms of the agreement.  See, 
e.g., 
Kroger Co., 165 NLRB 872 (1967). 
 ACE CAR & LIMOUSINE SERVICE
  361
provision for this purpose is one which by its express 
terms clearly and unequivocally goes beyond the lim-
ited form of union-security permitted by Section 
8(a)(3) of the Act, and is therefore incapable of lawful 

interpretation. 
Such unlawful provisions include . . . those which ex-
pressly require as a condition of continued employment 

the payment of sums of money other than ﬁperiodic 
dues and initiation fees uniformly required.ﬂ 
In my view, the policy underlying 
Paragon
 is obscure.  
Invalid union-security provisions cannot be enforced.  Their 
mere maintenance is an unfair labor practice.  The Petition-
er, having identified the offendin
g clause, is free to file a 
charge and seek a declaration that it is unlawful and an order 
that it not be enforced and that it be excised from the con-

tract.  That would be the appropriate course of action here 
and would fully effectuate the policies underlying Section 
8(a)(3).  The contract-bar doctrine, on the other hand, serves 

purposes wholly unrelated to union-security clauses and 
their limitations.  I see no 
reason why the law limiting un-
ion-security provisions should be enforced through an ex-

ception to the contract-bar doctrine that comprises policies 
underlying that wholly separate doctrine.
1  No other statuto-
ry proscriptions on parties™ agreements are so enforced.  

Thus, I would not expansively construe 
Paragon 
and de-
cline to do so in this case. 
In the instant matter, on December 10, 2009, 7 months 
after the effective date of a 
new 3-year contract between 
the Employer and the Un
ion, unit employee Adel 
Manssour filed a petition for a decertification election.   

Because the petition was filed well before the open peri-
od, the Union argued that the contract was a bar to an 
election.  On January 12, 2010, the Regional Director 
issued his Decision and Direction of Election finding that 
the collective-bargaining agre
ement did not bar the elec-
tion because it contained an illegal union-security provi-
sion.  I respectfully disagree. 
The 2009Œ2012 collective-bargaining agreement be-
tween the Employer and the 
Union contains the follow-
ing union-security clause 
In the manner and 
to the extent permitted by law
, mem-
bership in the Union on or after the 30th day following 
the date this contract is ex
ecuted, or the date each driv-
                                                 1  Contrary to the majority™s suggestion, this case has nothing to do 
with employee free choice.  The l
ong-settled and unques
tioned contract bar rule provides employees with an opportunity to choose whether to 
continue to be represented by f
iling a petition during the open period.  
The only question here is whether 
that settled doctrine should contain 
an exception intended
 to enforce Sec. 8(a)(3) wh
en that section is fully 
and more appropriately 
enforceable through the f
iling of a charge under 
Sec. 10. 
er begins driving for Ace, whichever is later, shall be 
required; all drivers who are now members or hereafter 
become members of the Union, shall as a condition of 
continued driving for Ace remain members in good 

standing during the term of this contract.  For purposes 
of this Article, drivers shall be considered members in 
good standing if they tender to the 
Union uniformly re-
quired periodic dues and assessments
.  [Emphasis add-
ed.] 
The same language has appeared in successive agreements 
throughout the parties™ 10-year collective-bargaining rela-
tionship. 
The parties agree that, on its
 face, this provision runs 
afoul of the second proviso of Section 8(a)(3) of the Act 
by requiring the payment of something other than period-

ic dues and initiation fees as a condition of continued 
employment, i.e., by requiring the payment of assess-
ments.
2  However, the Union expressly and correctly 
contends that the facial illegality of the last sentence of 
the provision, read in isolation, is cured by the opening 
phrase, ﬁIn the manner and to the extent permitted by 

law.ﬂ  In fact, the express 
savings language removes the 
clause from the scope of the 
Paragon
 exception to the 
contract-bar rule, which app
lies only to a clause ﬁclearly 
unlawful on its face,ﬂ and does not apply when ﬁthe con-
tract also contains a provision which clearly defers the 
effectiveness of the unlawful clause.ﬂ
  134 NLRB at 666, 
667.  Read as a whole, including the express savings 
clause, as it must be, the union-security provision simply 
is not ﬁclearly unlawful on its face,ﬂ and it is certainly 

not ﬁincapable of a lawful 
interpretation.ﬂ  Id. at 666. 
The one paragraph union-security provision begins 
with the stipulation, ﬁ[i]n the manner and to the extent 
permitted by law,ﬂ and that qualifying language extends 
to everything within the provision that follows.  While 

the later language in the provision, read in isolation, ex-
ceeds the parameters set by S
ection 8(a)(3) by specifying 
the payment of assessments in addition to dues, it does so 

only to the extent permitted by law, i.e., not at all.  Be-
cause the Act does not pe
rmit the payment of assess-
ments as a condition of continued employment, any such 
                                                 2 Sec. 8(a)(3) provides, in pertinent part 
It shall be an unfair labor practice for an employerŠ 
by discrimination in regard to hire or tenure of employment or any 
term or condition of employment to encourage or discourage member-
ship in any labor organization: . . . 
Provided further,
 That no employer 
shall justify any discrimination against an employee for nonmember-
ship in a labor organization . . . if he has reasonable grounds for be-
lieving that membership was denied or terminated for reasons other 

than the failure of the employee to 
tender the periodic dues and the ini-
tiation feed uniformly re
quired as a condition of acquiring or retaining 
membership.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  362 
requirement is null and void and unenforceable under the 
terms of the provision itself.  The rest of the union-
security provision and the contract as a whole remain 
intact and fully enforceable, 
and thus the contract bars 
the instant petition under ordinary contract-bar princi-
ples. 
Moreover, according to the Union™s uncontradicted 
proffer, only the payment of dues and initiation fees has 
been required as a condition of employment during the 
parties™ decade old collective-bargaining relationship.  

That no unlawful demand that employees pay assess-
ments as a condition of employment has ever been made 
is an indication that the parties have understood the sav-
ings clause, read in conjunct
ion with the law, to excise 
the offending phrase.  No employees have been coerced 

or otherwise adversely affected by the presence of the 
faulty provision in the contract
.  For this reason as well, 
there is no reason of policy to stretch the holding in 

Paragon
 to apply here. 
It is an axiom of contract 
construction that agreements 
be interpreted, when possible, in a manner that renders 

them lawful.  ﬁThe law is well settled that ‚ambiguously 
worded contracts should not 
be interpreted to render 
them illegal and unenforceable where the wording lends 

itself to a logically acceptabl
e construction that renders 
them legal and 
enforceable.™ﬂ  
NLRB v. Service Employ-
ees Local 32BŒ32J,
 353 F.3d 197, 202 (2d Cir. 2003) 
(quoting 
Walsh v. Schlecht
, 429 U.S. 401, 408 (1976)).  
Indeed, the courts of appeals have so instructed the 
Board.  ﬁ[I]n interpreting the ambiguous term . . ., the 
Board should not have presumed to render the clause 
unlawful.ﬂ  Id.  Yet that is exactly what the majority does 

here.  In the matter now before us, the union-security 
provision is capable of a lawful interpretation, must be so 
interpreted, and is thus not ﬁc
learly unlawful on its face.ﬂ 
In view of the union-security provision™s curative lan-
guage and the fact that the parties have never enforced, 
nor attempted to enforce, the provision to require the 

payment of assessments as a condition of continued em-
ployment, I would find that the contract is valid and that 
it bars the petition for an election.
3                                                  3 Nothing in the Board™s post-
Paragon 
jurisprudence is inconsistent 
with this conclusion.  In 
fact, dicta in the only post-
Paragon
 case to 
address a savings clause, 
Santa Fe Trail Transportation Co.,
 139 
NLRB 1513 (1962), supports it.  There, the Board held that a savings 
clause referring only to invalidity 
under state law did not permit a con-
tract containing a clause otherwise 
invalid under Federal law to func-
tion as a bar.  But the Board expressly distinguished a hypothetical 
contract with ﬁa savings clause of sufficient scopeﬂ like the one at issue 
here.  Id. at 1515.  
Hickey Cab Co., 88 NLRB 327 (1950), cited by the 
majority, is not to the contrary.  It was decided prior to 
Paragon
, which 
made clear that the bar is lifted ﬁo
nly when the law has clearly been 
ignored,ﬂ i.e., when the clause ﬁb
y its express terms clearly and une-
quivocally goes beyond the limited form
 of union security permitted by 
Sec. 8(a)(3), and is therefore incapable
 of lawful interpretation.ﬂ  Id. at 
667, 666.  Moreover, the savings clause in 
Hickey was a generally 
applicable contractual savings clause
, not one located in and specifical-
ly applicable to the union-secur
ity provision as in this case. 
 